Citation Nr: 1705419	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to June 3, 2010, and beginning October 1, 2010, for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes in a July 2011 rating decision, the Veteran was granted a temporary 100 percent rating for his lower back disability from June 3, 2010, to September 30, 2010, for a period of convalescence following June 2010 spinal fusion surgery.  As such, the Veteran's claim for an increased initial rating as to this period is moot, and the Board has recharacterized the issue on appeal accordingly, as reflected on the title page.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the St. Petersburg RO (Travel Board hearing).  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board notes the Veteran has indicated he underwent a microdiscectomy procedure in March 2010.  The Board finds the Veteran has raised the issue of entitlement to a temporary 100 percent rating for a period of convalescence following the March 2010 surgery.  Although the RO, in a July 2011 rating decision, granted a temporary 100 percent rating for a period of convalescence following June 2010 spinal fusion surgery, it has not adjudicated the issue of entitlement to a temporary 100 percent rating following the claimed March 2010 surgery.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  For the periods prior to June 3, 2010, and beginning October 1, 2010, the Veteran's lower back disability has manifested as forward flexion of the thoracolumbar spine limited to 30 degrees or less, and intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; it has not been manifested as unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  For the periods prior to June 3, 2010, and beginning October 1, 2010, the Veteran's lower back disability has caused moderately severe incomplete paralysis of the sciatic nerve affecting the left lower extremity; it has not caused severe incomplete paralysis of the sciatic nerve with marked muscle atrophy or complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the periods prior to June 3, 2010, and beginning October 1, 2010, the criteria for an initial disability rating of 40 percent, but not higher, for the Veteran's lower back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016). 

2.  For the periods prior to June 3, 2010, and beginning October 1, 2010, the criteria for an initial disability rating of 40 percent, but not higher, have been met for moderately severe incomplete paralysis of the sciatic nerve affecting the left lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he testified before the undersigned Veterans Law Judge at a November 2016 hearing.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.




Limited range of motion and incapacitating episodes

The Veteran's lower back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  Under the General Formula, in pertinent part, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes the record shows the Veteran has been diagnosed with IVDS.  As such, his lower back disability may also be rated under 38 C.F.R. § 4.71a, DC 5243, the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula) (2016).  Under the IVDS Formula, in pertinent part, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in February 2010.  The examiner noted the Veteran experienced severe flare-ups of his lower back disability every 3 to 4 months, with a duration of 1 to 2 weeks each.  However, the examiner stated the Veteran had no incapacitating episodes related to spine disease.  Range of motion testing showed forward flexion of the thoracolumbar spine was 60 degrees, extension was 0 degrees, left lateral flexion was 15 degrees, right lateral flexion was 30 degrees, left lateral rotation was 20 degrees, and right lateral rotation was 30 degrees.  No additional limitation of motion was noted following repetitive testing, and it was indicated that active range of motion was the same as passive range of motion.
 
The Veteran was afforded an additional VA examination in February 2013.  The examiner noted the Veteran had undergone spinal fusion surgery in June 2010.  Range of motion testing showed forward flexion of the thoracolumbar spine was 70 degrees, extension was 20 degrees, right lateral flexion was 30 degrees, left lateral flexion was 30 degrees, right lateral rotation was 30 degrees, and left lateral rotation was 30 degrees.  No additional limitation of motion was noted following repetitive testing.  The examiner indicated the Veteran did not have IVDS and used no assistive devices.

Private treatment notes in November 2014 showed the Veteran continued to suffer from chronic low back pain which decreased his quality of life.  Range of motion testing showed forward flexion of the thoracolumbar spine was 26 degrees, extension was 5 degrees, left lateral flexion was 10 degrees, right lateral flexion was 10 degrees, left lateral rotation was 5 degrees, and right lateral rotation was 5 degrees.
 
In a November 2014 letter, the Veteran's physician, Dr. C.M., stated the Veteran had been her patient since 1998 and had been treated many times for chronic back issues which had necessitated 3 prior back surgeries.  Dr. C.M. stated the Veteran's lower back pain with spasms flared about every 6 weeks, causing him to modify his activities to avoid exacerbations of his back pain.  Dr. C.M. stated there were times when the Veteran needed to do home stretches, rest, and take narcotics for his pain.  She stated she had told him to do bed rest when the pain was severe.  She noted the Veteran had been treated in the Family Medicine Clinic 3 times in 2013, and 5 times in 2014.  She stated that these were often in-person visits, but that the Veteran also contacted the office by telephone and was told to go on bed rest for 2 or 3 days to help with his chronic back issues.  Dr. C.M. also noted the Veteran had been treated by the physical therapy department numerous times in 2014.

In November 2014, a VA disability benefits questionnaire was completed by Dr. C.M. following an examination of the Veteran.  Range of motion testing showed thoracolumbar spine forward flexion was 25 degrees, extension was 5 degrees, right and left lateral flexion were each 10 degrees, and right and left lateral rotation were each 5 degrees.  Following repetitive testing, forward flexion was 15 degrees, extension was 5 degrees, right and left lateral flexion were each 5 degrees, and right and left lateral rotation were each 5 degrees.  Dr. C.M. indicated the Veteran did have IVDS, and indicated that he had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
 
At his November 2016 hearing, the Veteran and his representative asserted that he felt he was pushed beyond his ability to safely move his spine at his previous VA examinations.

The Board first notes that the findings by Dr. C.M. in the November 2014 VA questionnaire, specifically of forward flexion of the thoracolumbar spine less than 30 degrees, and IVDS with incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, warrant assignment of a 40 percent rating for the Veteran's lower back disability.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2016).

The Board notes that the Veteran testified at his November 2016 hearing that he has suffered from incapacitating episodes since his discharge from service.  In this regard, the Board notes that although the February 2010 and February 2013 VA examiners did not diagnose IVDS, they provided no explanation as to why the diagnosis was not warranted.  As such, it is somewhat unclear whether the Veteran had IVDS prior to November 2014.  The Board further notes again the Veteran's November 2016 testimony that he felt he was pushed beyond his ability to safely move his spine at his VA examinations.  Upon a review of the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board has determined the Veteran is entitled to a 40 percent rating for his lower back disability for the periods prior to June 3, 2010, as well as beginning October 1, 2010.  As previously noted, the Veteran was in receipt of a 100 percent rating for the period from June 3, 2010, to September 30, 2010.

However, the Board notes that upon a review of the entire record, there has been no medical finding of either favorable or unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  As such, the Veteran has not been entitled to a rating higher than 40 percent under the General Formula at any time during the period of the claim.  

In addition, the Board notes it has thoroughly reviewed all statements made by the Veteran regarding his need for bed rest due to his lower back condition.  However, the Board notes that, as stated in her November 2014 letter, Dr. C.M. had treated the Veteran's lower back symptoms since 1998.  Due to her extensive direct contact with and treatment of the Veteran, the Board finds Dr. C.M.'s November 2014 questionnaire findings constitute the most reliable evidence of record regarding the frequency and duration of the Veteran's incapacitating episodes.  In this regard, Dr. C.M. indicated the Veteran had IVDS with incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board notes the Veteran testified in November 2016 that his incapacitating episodes had been exactly the same since his discharge.  Accordingly, the Board finds the evidence does not demonstrate IVDS with incapacitating episodes with a duration of at least 6 weeks in the past 12 months.  Therefore, a rating higher than 40 percent is not warranted under the IVDS Formula.

In sum, the Board has determined the Veteran is entitled to a 40 percent rating for his lower back disability, but not higher, for the periods prior to June 3, 2010, and beginning October 1, 2010. 

The Board briefly notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with the range of motion measurements of the opposite, undamaged joint.  In this regard, the Board notes the November 2014 VA questionnaire did not indicate range of motion testing was performed on active and passive motion, as well as with and without weight-bearing.  However, as noted above, a rating higher than 40 percent for the Veteran's lower back disability is only warranted upon a finding of ankylosis, or of IVDS with incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.  The Board notes that these rating criteria could be not satisfied by additional range of motion testing results.  As such, the Board has determined a remand for an additional VA examination in compliance with Correia is not required in this case.

Left lower extremity radiculopathy

The record shows in February 2010, the Veteran reported lower back pain radiating into the buttocks and down the left leg to the big toe.  He reported decreased motor function of the left foot and big toe with numbness and tingling.  The Veteran reported his radicular symptoms originated about a year prior.

As noted above, the Veteran was afforded a VA examination in February 2010.  The examiner noted the Veteran had a history of paresthesia related to his lower back disability.

Treatment notes from June 2010 to September 2010 showed the Veteran complained of persistent pain in the left thigh, calf, and big toe, and a burning sensation and decreased sensation between the 1st and 2nd toes of the left foot.  February 2011 treatment notes showed the Veteran reported pain radiating from the lower back to the left hip, knee, and ankle.

The Veteran was afforded an additional VA examination in February 2013.  The examiner noted the Veteran's reports of pain and weakness in the left lower extremity.  It was noted the Veteran reported decreased sensation in the left foot and toes.  However, the examiner determined there was no objective evidence of lumbar radiculopathy.

November 2014 treatment notes showed the Veteran reported radiating pain as well as numbness, tingling, and weakness in the left lower extremity and big toe.  These symptoms were noted to occur constantly and to be moderate, but worsening over the prior few months.  A diagnosis of lumbar radicular pain was made.

As noted above, in a November 2014 letter, Dr. C.M. stated the Veteran had been her patient since 1998.  She also stated, in pertinent part, that the Veteran had persistent peripheral neuropathy on the left side at L5.

In the previously noted November 2014 VA disability benefits questionnaire, Dr. C.M. noted the Veteran had pain and paresthesia of the left foot and great toe.  She indicated he had decreased sensation to light touch in the left lower leg and ankle, and that sensation was absent in left great toe.  She indicated the Veteran had moderate pain, severe paresthesia, and severe numbness in the left lower extremity.  She stated the Veteran's left great toe was always numb and there was intermittent paresthesia of the dorsum of the left foot as well.  She indicated that the sciatic nerve, particularly at L5-S1, was affected.  She did not indicate any other nerves were affected.  She concluded the Veteran's left lower extremity radiculopathy was severe.  She also stated the Veteran had "foot drop" in 2010 prior to his second surgery.

At his November 2016 hearing, the Veteran stated he had pain radiating down his left leg which impaired his balance.  He further stated he had been told by a neurosurgeon he would always have kind of a numb foot.

The Board first notes the medical evidence clearly shows the Veteran's left lower extremity neurological symptoms are a manifestation of his service-connected lower back disability.  The Board further notes the medical evidence shows the sciatic nerve is affected, particularly at L5-S1.  Accordingly, the Board has determined the Veteran's left lower extremity symptoms should be rated under 38 C.F.R. § 4.424a, DC 8520, which pertains to paralysis of the sciatic nerve.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve with symptoms such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.424a (2016).  

The Board observes the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The Board notes that in the November 2014 VA questionnaire, Dr. C.M. indicated the Veteran had moderate pain, severe paresthesia, and severe numbness in the left lower extremity.  The Board has determined that these findings warrant a 40 percent rating under DC 8520.  The Board notes the medical evidence shows the Veteran has suffered from left lower extremity neurological symptoms since instituting his claim.  No significant assessment of the severity of the Veteran's symptoms was undertaken prior to November 2014.  However, after resolving all reasonable doubt in favor of the Veteran, the Board has determined he is entitled to a 40 percent rating for left lower extremity radiculopathy for the periods prior to June 3, 2010, and beginning October 1, 2010.  Again, as previously discussed, the Veteran was in receipt of a 100 percent rating between June 3, 2010, and September 30, 2010, and thus, the claim for an increased initial rating for this period is moot.

The Board notes that a review of the entire record shows there has been no medical finding of muscle atrophy at any time during the period of the claim.  Therefore, a 60 percent rating is not warranted under DC 8520.

The Board notes in the November 2014 questionnaire, Dr. C.M. stated the Veteran's left great toe was always numb, and that there was intermittent paresthesia of the dorsum of the left foot.  Thus, although the Veteran had constant numbness in a single toe, the remaining portions of left lower extremity, including the foot, ankle, and knee, were subject to decreased and intermittent loss of sensation that was less than total.  In addition, there is no indication that active movement of muscles below the knee was not possible, or that flexion of the knee was weakened or lost.  Further, the Board notes that although Dr. C.M. stated the Veteran had "foot drop" in 2010 prior to his second back surgery, there is no documentation of foot drop in any other treatment notes or medical evidence the Board has reviewed.  To the extent the Veteran's symptoms may have included foot drop for a brief period in 2010, in its total assessment of the Veteran's symptoms, and in the absence of any other symptoms specified for an 80 percent rating under DC 8520, the Board has determined that complete paralysis of the sciatic nerve has not been demonstrated at any time during the period of the claim.  As such, the Veteran is not entitled to an 80 percent rating under DC 8520.

In sum, the Board has determined the Veteran is entitled to a 40 percent rating, but not higher, for left lower extremity radiculopathy, for the periods prior to June 3, 2010, and beginning October 1, 2010.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his November 2016 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to initial ratings higher than the separate 40 percent ratings assigned herein.

The Board notes consideration has been given to assigning a disability rating for scars associated with the Veteran's lower back surgeries.  However, the Board has found that an assessment of the Veteran's scar symptoms under the relevant diagnostic codes would not result in an additional compensable rating.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2016).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's symptoms, which cause functional loss and affect the Veteran's daily activities, have been considered and incorporated in the Veteran's rating under 38 C.F.R. § 4.71a, DC 5235-5243 for limitation of range of motion and IVDS with incapacitating episodes.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In sum, the Board has determined the manifestations of the Veteran's lower back disability are contemplated by the schedular criteria.  Accordingly, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the medical evidence and the Veteran's statements indicate his lower back disability has impacted his ability to work to varying degrees throughout the period of the claim, the record shows the Veteran is currently employed.  In addition, the Veteran has not indicated a desire to institute a claim for a TDIU at any time.  As such, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.


ORDER

The Board having found a 40 percent rating is warranted for the Veteran's lower back disability for the periods prior to June 3, 2010, and beginning October 1, 2010, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having found a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve affecting the left lower extremity, for the periods prior to June 3, 2010, and beginning October 1, 2010, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


